DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to amendment
2.	This is a Final Office action in response to applicant’s remarks/arguments filed on 12/02/2020. 
3.	Status of the claims:
	•	Claims 1-12 have been amended.
	•	Claims 13-16 have been added.
•	Claims 1-16 are currently pending and have been examined.

Response to remarks/arguments
4.	Applicant’s remarks/arguments filed on 12/01/2020 with respect to claims 1-16 have been fully considered but are moot in view of the new ground(s) of rejection. Upon further search and consideration, a new ground(s) of obviousness rejection is made in view of Kim et al. (US 20110188594 A1).
5.    	In response to Applicant’s remarks/arguments filed on 12/01/2020 regarding amended independent claims 1, 4, 7, 10, the Examiner acknowledges that the combination of Philips and Motorola and particularly Motorola does not explicitly teach the following amended limitation “transmit information on a cell index for a cell via radio resource control (RRC) signaling, wherein the cell index is defined for aggregation of the plurality of cells” as argued by Applicant. However, the system of Kim et al. (US 20110188594 A1) cures this deficiency.
Please see the rejection below.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Independent claims 1, 4, 7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims 1, 6, 11 and 16 of U.S. Application 16/554047 in view of Motorola (PDCCH Design for Carrier Aggregation, dated 07/03/2009).
Comparison table of the independent claims:
US Application 16/554,047
Instant US Application 16/553,696
Independent claim 1.  A method for monitoring a physical downlink control channel (PDCCH) in order to enable communication over a plurality of cells in 
acquiring a cell index for a cell, wherein the cell index is user-equipment (UE)-specific and defined based on radio resource control (RRC) signaling;
acquiring control channel information on an orthogonal frequency division multiplex (OFDM) symbol and a resource block through the dedicated RRC signaling; and
monitoring the PDCCH on a dedicated search space associated with the control channel information, wherein the dedicated search space is defined per each of the plurality of cells; and
receiving a physical downlink shared channel (PDSCH) on the cell based on the PDCCH, wherein the cell is one among the plurality of cells,
wherein the dedicated search space is defined based on an aggregation level, a number of PDCCH candidate for the aggregation level, and an identifier configured for the UE.

Independent claim 1.  A method for monitoring a physical downlink control channel (PDCCH) in order to enable communication over a plurality of cells in a mobile communication system, the method comprising:
acquiring a cell index for a cell, wherein the cell index is defined for aggregation of the plurality of cells and based on a radio resource control (RRC) signaling;



monitoring the PDCCH on a dedicated search space defined for the cell, wherein the dedicated search space is defined per each of the plurality of cells; and
receiving a physical downlink shared channel (PDSCH) on the cell based on the PDCCH, wherein the cell is one among the plurality of cells,


wherein the cell index is associated with one downlink frequency configured by the RRC signaling.
Independent claim 6.  A method for transmitting downlink control information to one user equipment (UE) in order to enable communication over a plurality of cells in a communication system, the method comprising:

transmitting information on a cell index for a cell, via radio resource control (RRC) signaling, wherein the cell index is UE-specific;

transmitting the downlink control information on a physical downlink control channel (PDCCH) in a dedicated search space associated with the control channel information, wherein the dedicated search space is defined per each of the plurality of cells; and
transmitting a physical downlink shared channel (PDSCH) corresponding to the downlink control information on the cell, wherein the cell is one among the plurality of cells,
wherein the dedicated search space is defined based on an aggregation level, a number of PDCCH candidate for the aggregation level, and an identifier configured for the UE.

Independent claim 4.  A method for monitoring a physical downlink control channel (PDCCH) in order to enable communication over a plurality of cells in a mobile communication system, the method comprising:

transmitting information on a cell index for a cell via radio resource control (RRC) signaling, wherein the cell index is for aggregation of the plurality of cells;

transmitting the downlink control information on a physical downlink control channel (PDCCH) on a dedicated search space defined for the cell, wherein the dedicated search space is defined per each of the plurality of cells; and
transmitting the downlink control information on a physical downlink physical shared channel (PDSCH) on the cell based on the transmitted PDCCH, wherein the cell is one among the plurality of cells,

wherein the cell index is associated with one downlink frequency configured by the RRC signaling.
Independent claim 11.  An apparatus for monitoring a physical downlink control channel (PDCCH) in order to enable communication over a plurality of cells in a mobile communication system, the apparatus comprising:
a transceiver; and
a processor coupled with the transceiver, wherein the processor is configured to:

acquire a cell index for a cell, wherein the cell index is user equipment (UE)- specific and is defined based on a radio resource control (RRC) signaling;

monitor the PDCCH on a dedicated search space associated with the control channel information, wherein the dedicated search space is defined per each of the plurality of cells; and 
receive a physical downlink shared channel (PDSCH) on the cell based on the PDCCH, wherein the cell is one among the plurality of cells,
wherein the dedicated search space is defined based on an aggregation level, a number of PDCCH candidate for the aggregation level, and an identifier configured for the UE.
Independent claim 7.  An apparatus for monitoring a physical downlink control channel (PDCCH) in order to enable communication over a plurality of cells in a mobile communication system, the apparatus comprising:
a transceiver configured to transmit and receive a signal; and 
a processor coupled with the transceiver, and configured to:
acquire a cell index for a cell, wherein the cell index is defined for aggregation of the plurality of cells and based on a radio resource control (RRC) signaling,



monitor the PDCCH on a dedicated search space defined for the cell, wherein the dedicated search space is defined per each of the plurality of cells, and
receive a physical downlink shared channel (PDSCH) on the cell based on the PDCCH, wherein the cell is one among the plurality of cells,
wherein the cell index is associated with one downlink frequency configured by the RRC signaling.
Independent claim 16.  An apparatus for transmitting downlink control information to one user equipment (TJE) in order to enable communication over a plurality of cells in a communication system, the apparatus comprising:
a transceiver; and a controller coupled with the transceiver and configured to: transmit information on a cell index for a cell via radio resource control (RRC) signaling, wherein the cell index is UE-specific;
transmit control channel information on an orthogonal frequency division multiplex (OFDM) symbol and a resource block via the RRC signaling; and 
transmit the downlink control information on a physical downlink control channel (PDCCH) in a dedicated search space associated with the control channel information, wherein the dedicated search 
transmit a physical downlink shared channel (PDSCH) corresponding to the downlink control information on the cell, wherein the cell is one among the plurality of cells,
wherein the dedicated search space is defined based on an aggregation level, a number of PDCCH candidate for the aggregation level, and an identifier configured for the UE.
Independent claim 10.  An apparatus for transmitting downlink control information to one user equipment (TJE) in order to enable communication over a plurality of cells in a mobile communication system, the apparatus comprising:
a transceiver configured to transmit and receive a signal: and
a processor coupled with the transceiver and configured to:

transmit information on a cell index for a cell via radio resource control (RRC) signaling, wherein the cell index is defined for aggregation of the plurality of cells,
transmit the downlink control information on a physical downlink control channel (PDCCH) on a dedicated search space defined for the cell, wherein the dedicated plurality of cells, and
transmit a physical downlink shared channel (PDSCH) corresponding to the downlink control information on the cell, wherein the cell is one among the plurality of cells,

wherein the cell index is associated with one downlink frequency configured by the RRC signaling.


Regarding independent claims 1, 4, 7, and 10, independent claims 1, 6, 11 and 16 of US Application# 16/554047 discloses all the subject matter of independent claims 1, 4, 7, 10, respectively, with the exception of wherein the cell index is associated with one downlink frequency configured by the dedicated RRC signaling.
However, Motorola from similar field of endeavor discloses wherein the cell index is associated with one downlink frequency configured by the dedicated RRC signaling (Motorola, page 2, Section: ‘Support for Approach 1B’, para. 2: carrier indicator/cell index of each scheduled cell/carrier which is inherently associated with an (RRC configured) downlink frequency).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine co-pending US Application  with the teaching of Motorola by using the above features such as the cell index is associated with one downlink frequency configured by the dedicated RRC signaling as taught by Motorola. The motivation for doing so would have been to scheduling for multiple component carriers to support carrier aggregation.
Dependent claims 2-3, 5-6, 8-9, 11-16 are also rejected based on the ODP rejection of their parent independent claims 1, 4, 7 and 10.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1, 4, 7, 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips (PDCCH for Carrier Aggregation, dated 08/28/2009) in view of Kim et al. (US 20110188594 A1).

Regarding claim 1, Philips discloses a method for monitoring a physical downlink control channel (PDCCH) in order to enable communication over a plurality of cells in a mobile communication system (Philips, page 2, sections 1, 2, 3: disclose a communication system supporting one or more component carriers (e.g. cells)), the method comprising: monitoring the PDCCH on a dedicated search space defined for the cell (Philips, page 2, sections 1, 2, 3 and page 3: disclose a PDCCH is monitored in the dedicated search space (DSS)), wherein the dedicated search space is defined per each of the plurality of cells (Philips, page 2, section 2: disclose dedicated search space (DSS) is defined on all component carriers (e.g. a DSS is defined per each cell)); wherein the cell is one among the plurality of cells (Philips, page 4: One carrier (e.g. cell) should have special status for the UE (e.g. defined as the “anchor carrier”) among all carriers). 
Philips does not appear to explicitly disclose acquiring a cell index for a cell via radio resource control (RRC) signaling, wherein the cell index is defined for aggregation of the plurality of cells, wherein the cell index is associated with one downlink frequency configured by the RRC signaling.
However, Kim, from similar field of endeavor, discloses acquiring a cell index for a cell via radio resource control (RRC) signaling, wherein the cell index is defined for aggregation of the plurality of cells, wherein the cell index is associated with one downlink frequency configured by the RRC signaling (Kim, para. 107, 109: a carrier index of UE-specific carrier aggregation or recognition domain, a cell index of a cell set which is specifically set, a subframe index of a specific subframe having specific features such as a precoding pattern or a reference symbol type/pattern).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Philips with the teaching of Kim by using the above features such as the cell index is user-equipment (UE)-specific as taught by Kim. The motivation for doing so would have been to enable the allocation of resources to specific uplink control channel feedback to be dynamically signaled by an L1/L2 control signal (as in a PDCCH or MAC message) or high layer signaling (such as RRC signaling).
The combination of Philips and Kim discloses the claimed invention except for receiving a physical downlink shared channel (PDSCH) on the cell based on the PDCCH. It would have been obvious to one of ordinary skill in the art at the time the 

Regarding claim 4, Philips discloses a method for transmitting downlink control information to one user equipment (UE) in order to enable communication over a plurality of cells in a mobile communication system, the method comprising:
transmitting information on a cell index for a cell via radio resource control (RRC) signaling (Philips, page 2, sections 1, 2, 3 and page 3: disclose a PDCCH is monitored in the dedicated search space (DSS)); transmitting the downlink control information on a physical downlink control channel (PDCCH) on a dedicated search space defined for the cell (Philips, page 2, sections 1, 2, 3 and page 3: disclose a PDCCH is monitored in the dedicated search space (DSS)), wherein the dedicated search space is defined per each of the plurality of cells (Philips, page 2, section 2: disclose dedicated search space (DSS) is defined on all component carriers (e.g. a DSS is defined per each cell)); wherein the cell is one among the plurality of cells (Philips, page 4: One carrier (e.g. cell) should have special status for the UE (e.g. defined as the “anchor carrier”) among all carriers).
Philips does not appear to explicitly disclose acquiring a cell index for a cell via radio resource control (RRC) signaling, wherein the cell index is defined for aggregation of the plurality of cells, wherein the cell index is associated with one downlink frequency configured by the RRC signaling.
via radio resource control (RRC) signaling, wherein the cell index is defined for aggregation of the plurality of cells, wherein the cell index is associated with one downlink frequency configured by the RRC signaling (Kim, para. 107, 109: a carrier index of UE-specific carrier aggregation or recognition domain, a cell index of a cell set which is specifically set, a subframe index of a specific subframe having specific features such as a precoding pattern or a reference symbol type/pattern).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Philips with the teaching of Kim by using the above features such as the cell index is user-equipment (UE)-specific as taught by Kim. The motivation for doing so would have been to enable the allocation of resources to specific uplink control channel feedback to be dynamically signaled by an L1/L2 control signal (as in a PDCCH or MAC message) or high layer signaling (such as RRC signaling).
The combination of Philips and Kim discloses the claimed invention except for receiving a physical downlink shared channel (PDSCH) on the cell based on the PDCCH. It would have been obvious to one of ordinary skill in the art at the time the invention was made to receive a physical downlink shared channel (PDSCH) on the cell based on the PDCCH since PDCCH-based PDSCH reception would be within the level of ordinary skill in the art.

Regarding claims 7 and 10, Philips discloses an apparatus for monitoring a physical downlink control channel (PDCCH) in order to enable communication over a plurality of cells in a mobile communication system (Philips, page 2, sections 1, 2, 3: discloses a communication system supporting one or more component carriers (e.g. cells)), the apparatus comprising: a processor coupled with the transceiver (Philips, page 2: a reasonable UE implementation might be able to activate receiver processing for all the configured CCs when any PDCCH is to be monitored) and configured to: monitor a physical downlink control channel (PDCCH) on a dedicated search space defined for the cell (Philips, page 2, sections 1, 2, 3 and page 3: disclose a PDCCH is monitored in the dedicated search space (DSS)), wherein the dedicated search space is defined per each of the one or more cells (Philips, page 2, section 2: disclose dedicated search space (DSS) is defined on all component carriers (e.g. a DSS is defined per each cell)), wherein the cell is one among the one or more cells (Philips, page 4: One carrier (e.g. cell) should have special status for the UE (e.g. defined as the “anchor carrier”) among all carriers). 
Philips does not appear to explicitly disclose a transceiver configured to transmit and receive a signal (Philips, page 2, sections 1, 2, 3: a transceiver as needed to transmit and receive signals); and acquiring a cell index for a cell via radio resource control (RRC) signaling, wherein the cell index is defined for aggregation of the plurality of cells, wherein the cell index is associated with one downlink frequency configured by the RRC signaling.
However, Kim, from similar field of endeavor, discloses a transceiver configured to transmit and receive a signal (Kim, para. 26, 78: one or more signals transmitted between a transmitter and a receiver may be dispersed into a plurality of signals (e.g. the apparatus comprises a transceiver to transmit and receive signals); and via radio resource control (RRC) signaling, wherein the cell index is defined for aggregation of the plurality of cells, wherein the cell index is associated with one downlink frequency configured by the RRC signaling (Kim, para. 107, 109: a carrier index of UE-specific carrier aggregation or recognition domain, a cell index of a cell set which is specifically set, a subframe index of a specific subframe having specific features such as a precoding pattern or a reference symbol type/pattern).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Philips with the teaching of Kim to implement a transceiver to transmit and receive signal(s) into the system of Philips and the cell index is user-equipment (UE)-specific as taught by Kim. The motivation for doing so would have been to enable the allocation of resources to specific uplink control channel feedback to be dynamically signaled by an L1/L2 control signal (as in a PDCCH or MAC message) or high layer signaling (such as RRC signaling).
The combination of Philips and Kim discloses the claimed invention except for receiving a physical downlink shared channel (PDSCH) on the cell based on the PDCCH. It would have been obvious to one of ordinary skill in the art at the time the invention was made to receive a physical downlink shared channel (PDSCH) on the cell based on the PDCCH since PDCCH-based PDSCH reception would be within the level of ordinary skill in the art.

Regarding claims 13-16, Philips and Kim disclose all the subject matter of claims 1, 4, 7, 10 with the exception wherein the cell index is UE-specific. However, Kim (Kim, para. 109: a carrier index of UE-specific carrier aggregation or recognition domain, a cell index of a cell set which is specifically set, a subframe index of a specific subframe having specific features such as a precoding pattern or a reference symbol type/pattern).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Philips with the teaching of Kim by using the above features such as the cell index is user-equipment (UE)-specific as taught by Kim. The motivation for doing so would have been to enable the allocation of resources to specific uplink control channel feedback to be dynamically signaled by an L1/L2 control signal (as in a PDCCH or MAC message) or high layer signaling (such as RRC signaling).

12.	Claims 2-3, 5-6, 8-9, 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips (PDCCH for Carrier Aggregation, dated 08/28/2009) in view of Kim et al. (US 20110188594 A1) and further in view of LG Electronics (UE-specific Carrier Assignment for LTE-Advanced, dated 05/08/2009).

Regarding claims 2, 5, 8 and 11, Philips and Kim disclose all the method of claim 1 with the exception wherein a link of one uplink frequency and the one downlink frequency is configured by the RRC signaling.
However, LG Electronics from similar field of endeavor discloses wherein a link of one uplink frequency and the one downlink frequency is configured by the RRC (LG Electronics, pages 1, 2, sections 2.1 and 2.2: links between downlink carriers and uplink carriers through semi-static dedicated configuration or dedicated RRC signaling). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Philips as modified by Kim with the teaching of LG by using the above features such as a link of one uplink frequency and the one downlink frequency is configured by the RRC signaling as taught by LG. The motivation for doing so would have been to use dynamic carrier aggregation to provide gain by manipulating the LTE-A operation with lower power consumption.

Regarding claims 3, 6, 9 and 12, Philips and Kim disclose all the method of claim 1 with the exception wherein a cell for a PDCCH transmission is defined by the RRC signaling.
However, LG Electronics discloses wherein a cell for a PDCCH transmission is defined by the RRC signaling (LG Electronics, pages 1, 2 sections 2.1 and 2.2: the component carrier (CC) of a PDCCH (e.g. cell of PDCCH) allocation through dedicated RRC signaling). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Philips as modified by Kim with the teaching of LG Electronics by using the above features such as wherein a cell for a PDCCH transmission is defined by the RRC signaling as taught by LG. The motivation for doing so would have been to use dynamic carrier aggregation to provide gain by manipulating the LTE-A operation with lower power consumption.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953.  The examiner can normally be reached on M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466